05/19/2022



                                                                                     Case Number: DA 22-0063


         IN THE SUPREME COURT OF THE STATE OF MONTANA
  MICHAEL A. SANTACROCE,

                         Plaintiff/Appellee,                  Cause No. DA-22-0063
  vs.
                                                           ORDER GRANTING
  KENNITH G. FERRON,                                    APPELLANT'S UNOPPOSED
                                                          MOTION TO EXTEND
                         Defendant/Appellant.           OPENING BRIEF DEADLINE


        Having read and considered Appellant's Unopposed Motion to Extend

Opening Brief Deadline and there appearing good cause therefore, the Motion is

hereby GRANTED.

        The filing deadline is extended as follows:

        Plaintiff's Opening Brief Due                June 3, 2022

        IT IS SO ORDERED.

        ELECTRONICALLY SIGNED AND DATED BELOW.




ORDER GRANTING APPELLANT'S UNOPPOSED MOTION TO EXTEND OPENING BRIEF DEADLINE